Citation Nr: 1625681	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-13 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to July 1966.  He additionally had service in the United States Air Force Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board remanded the Veteran's appeal for further evidentiary development in October 2013. 


FINDING OF FACT

1.  The Veteran's current bilateral hearing loss had onset during active service.  

2.  The Veteran's current tinnitus had onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is harmless error.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has current hearing loss and tinnitus.  Hearing loss has been diagnosed during VA examinations, including during the most recent examination in July 2014.  See 38 C.F.R. § 3.385.  Examination reports have also noted the Veteran's report of tinnitus, which he is competent to report.  Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's service treatment records pertaining to his active service, other than his entrance examination and separation examination, have not been located.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  His separation examination, nonetheless, appeared to indicate reduced hearing acuity.  Moreover, the Veteran's service personnel records (SPRs) clearly indicate that his duties during active service included operating heavy machinery, including dump trucks, end loaders, street sweepers, tractors, mowers, and snow removal equipment.  The Veteran has attributed his hearing loss to long hours of operating heavy machinery during service without the use of hearing protection.  Based on the record, the Veteran's exposure to hazardous noise during service is conceded.

The July 2014 VA examiner gave the opinion that the Veteran's right and left ear hearing loss were as likely as not caused by or the result of an event during service.  The examiner based the opinion on audiometric examinations from the Veteran's active service showing a threshold shift, and the fact that he reported using hearing protection during occupational noise exposure and no recreational noise exposure after separation.  The examiner opined that the Veteran's tinnitus was also at least as likely as not caused by or the result of military noise exposure based on the onset of his tinnitus and his reported military noise exposure.  The examiner also opined that the Veteran's tinnitus was a symptom associated with his hearing loss. 

The VA examiner's opinions are adequate to satisfy the nexus requirement for service connection for hearing loss and tinnitus.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Prior VA examination reports dated in February 2009 and December 2011 included negative opinions with respect to the Veteran's claimed bilateral hearing loss and tinnitus.  The February 2009 examiner concluded that the Veteran's hearing loss was more likely due to his history of occupational noise exposure in civilian life and to his history of noise exposure during his Reserve service.  The examiner based his opinions on the Veteran's apparent report that he did not recall having hearing disturbance during his period of active service; on an apparent 14-year history of occupational noise exposure in civilian life as a heavy equipment operator, mechanic, oil field worker, and heavy equipment operation instructor; and on an apparent 20-year history of recreational noise exposure due to firearms.  The VA examiner also indicated that the Veteran denied having tinnitus, even though he reported having tinnitus since at least 1981 in his September 2009 claim for VA benefits.  

Notably, the February 2009 VA examiner did not have access to the Veteran's induction and separation examination reports or his SPRs, and thus, the examiner's opinions were not based on review of the complete record.  See Nieves, supra.  Additionally, the examiner did not indicate why the Veteran's hearing loss was not likely related to his significant noise exposure, other than a "hearing disturbance" during his period of active service.  Moreover, the Veteran has disputed the examination findings, contending that during the 10-year period between his separation from active service and his entry into Reserve service, where the first evidence of significant left ear hearing loss was shown on his entry examination, he was in college for five years, and then taught mechanics at a secondary public technical center for the remaining five years.  He maintained that he was required to use hearing protection during his occupational teaching duties as required by the school system.

The December 2011 VA examiner based the negative nexus opinion for hearing loss strictly on the Veteran's apparent normal hearing acuity at the time of his separation from active service.  Notably, however, the examiner did not address a decrease in the Veteran's hearing acuity at his separation from service, especially evident when the testing results from his May 1966 separation examination are necessarily converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Also, the examiner based the negative opinion for tinnitus largely on a lack of evidence of tinnitus in the Veteran's separation examination and in his Reserve medical examinations, and an apparent report of an onset of tinnitus 10 years before.  The examiner did not address the Veteran's earlier reports of record of a much earlier onset of tinnitus.  See Nieves-Rodriguez, supra. 

Given the foregoing, the Board finds that the favorable and unfavorable evidence is in relative equipoise as to both issues on appeal.    Resolving reasonable doubt in 



(CONTINUED ON NEXT PAGE)






the Veteran's favor, his claims for hearing loss and tinnitus must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


